Title: To John Adams from Robert Clark, 23 March 1809
From: Clark, Robert
To: Adams, John



Dear Father
Boston March 23—1809

Seeing a letter this morning in the Chronicle (a paper which has universally been calumniateing your Carecter both public and private) with your signature too it disapproveing of what is called Mr Gores War report and as the Chronicle says disapproveing of Mr Gore in toto, I avail my self of the preveledge of one of your Children and an infant too and one who since he has been able to list has been taught to adore your name and Politicks, to know your opinion between the two candidates for Governor as I shall as I think it my duty certainly vote for one or the other of them and unless my opinion should be changed by yours which I revere shall vote for Mr Gore as I think him an honest Man and I think his politicks more like yours that is when we are insulted by any foreign power he would like you in Ninety seven & eight fight and let those powers know that we are not to be frightnd out of our Just rights and that we have other amunition besides paper Proclamations—
You will please to excuse the liberty of a Stranger thus addressing you in your old age and beleave it to be from pure motives and no other—

Robert Clark.